UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 3/31/2010 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 30 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 34 Financial Highlights 38 Notes to Financial Statements 47 Report of Independent Registered Public Accounting Firm 48 Important Tax Information 48 Proxy Results 49 Board Members Information 51 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Short-Intermediate Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Short-Intermediate Municipal Bond Fund, covering the 12-month period from April 1, 2009, through March 31, 2010. The municipal markets continued to show resiliency despite budgetary constraints and revenue shortfalls, due in part to the American Recovery and Reinvestment Act of 2009s positive impact on credit conditions and supply-and-demand factors. In addition, taxable-equivalent yield differences  which have been favorable to municipals for most of the past 10 years  along with near-zero percent yields on money market funds have also helped buoy demand for municipal securities through this recent market cycle. Considering the political risk that potentially might affect many investors, we believe tax efficiency will be an important consideration for investors over the next few years.As for the municipal bond market outlook, we believe there will be challenges faced by lower-rated municipalities, but that the overall market remains solvent and sound. With that said, investors may benefit from active management processes that employ fundamental and independent credit analysis of the securities in which they invest. If you have questions about municipals, talk to your financial advisor, who can help you navigate through the current market environment and recommend appropriate ways to seek potential opportunities while maintaining your long-term goals within the appropriate level of risk youre willing to accept. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation April 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2009, through March 31, 2010, as provided by James Welch, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended March 31, 2010, Dreyfus Short-Intermediate Municipal Bond Funds Class A shares produced a total return of 2.43%, Class B Shares returned 3.95%, Class D shares returned 4.98% and Class I shares returned 5.03%. 1 In comparison, the funds benchmark, the Barclays Capital 3-Year Municipal Bond Index (the Index), produced a total return of 3.68% for the reporting period. 2 Municipal bonds generally rallied over the reporting period amid an economic recovery, mending credit markets and robust demand for a limited supply of tax-exempt securities. On a separate note, on November 2, 2009, James Welch became the funds primary portfolio manager. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax.The fund will invest only in municipal bonds rated investment grade or the unrated equivalent as determined by Dreyfus, but may continue to hold bonds which are subsequently downgraded to below investment grade.The fund invests primarily in municipal bonds with remaining maturities of five years or less and generally maintains a dollar-weighted average portfolio maturity of two to three years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Municipal Bonds Rebounded with U.S. Economy The reporting period began in the wake of a global credit crisis and the deepest and most prolonged recession since the 1930s. Although the U.S. economy began to rebound at the start of the reporting period and returned to growth during the third and fourth quarters of 2009, the pace of economic improvement proved to be slower than historical averages. Unemployment rates remained stubbornly high despite an increase in manufacturing activity and an apparent bottoming of housing prices. The municipal bond rally during the reporting period was fueled by changing investor sentiment while government and monetary authorities aggressive remedial measures gained traction. The American Recovery and Reinvestment Act of 2009 helped revive economic activity, historically low interest rates encouraged borrowing among businesses and consumers, and massive purchases of mortgage- and asset-backed securities by the U.S. government bolstered the credit markets. In addition, the municipal bond market was supported by favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly due to the federally subsidized Build America Bonds program, a part of the economic stimulus program that shifted a substantial portion of new issuance to the taxable bond market. Meanwhile, demand for tax-exempt securities in the short-intermediate maturity range intensified as investors sought alternatives to low yielding money market funds. Despite evidence of economic improvement nationally, most states have continued to struggle with budget shortfalls as tax revenues declined and demand for services intensified. In light of the sub-par economic recovery, the Federal Reserve Board left short-term interest rates unchanged throughout the reporting period in a historically low range between 0% and 0.25%. In this environment, yields of longer-term municipal bonds continued to trend downward.Performance was particularly strong among lower-rated municipal bonds that had been punished severely during the downturn, while higher-quality securities generally lagged market averages. Security Selection Strategy Bolstered Fund Returns The fund benefited over the reporting period from its emphasis on municipal bonds with maturities between three and four years. Due to 4 steep yield differences along the markets short-intermediate maturity spectrum, these bonds gained significant value as they moved closer to final maturity.We focused primarily on higher-quality bonds backed by revenues from essential services such as airports, highways, water facilities and sewer facilities. Conversely, we maintained underweighted exposure to general obligation bonds issued by state and local governments. Supply-and-Demand Factors May Remain Favorable Although municipal bonds appeared to be fairly valued relative to U.S. Treasury securities as of the reporting periods end, we remain optimistic regarding their long-term prospects. Demand seems likely to stay at robust levels as investors grow increasingly concerned regarding potential increases in state and federal income taxes. In addition, the Build America Bonds program may be extended beyond its current expiration date at the end of this year, which could keep the supply of new tax-exempt bonds relatively low. Of course, we are prepared to adjust our strategies as market conditions change. April 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class B shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. Return figures provided for the funds Class A and Class I shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds Class A and Class I shares returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital 3-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax- exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Index returns do not reflect the fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class D shares of Dreyfus Short-Intermediate Municipal Bond Fund on 3/31/00 to a $10,000 investment made in the Barclays Capital 3-Year Municipal Bond Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in short-intermediate term municipal securities and maintains a portfolio with a weighted average maturity ranging between 2 and 3 years.The funds performance shown in the line graph takes into account fees and expenses. Performance for Class A, Class B and Class I shares will vary from the performance of Class D shares shown above due to differences in charges and expenses.The Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax-exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 3/31/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (2.5%) 8/3/09 2.25%  3.03%  3.08%  without sales charge 8/3/09 4.89%  3.55%  3.34%  Class B shares with applicable redemption charge  3/12/03 0.05% 2.22% 3.06% , without redemption 3/12/03 3.95% 2.58% 3.06% , Class D shares 4/30/87 4.98% 3.56% 3.35% Class I shares 12/15/08 5.03% 3.60%  3.37%  Barclays Capital 3-Year Municipal Bond Index 3.68% 4.25% 4.33% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class D shares.  Assumes the conversion of Class B shares to Class D shares at the end of the sixth year following the date of purchase.  The total return performance figures presented for Class A, Class B and Class I shares of the fund reflect the performance of the funds Class D shares for periods prior to 8/3/09, 3/12/03 and 12/15/08 (the inception dates for Class A, Class B and Class I shares respectively), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Short-Intermediate Municipal Bond Fund from October 1, 2009 to March 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2010 Class A Class B Class D Class I Expenses paid per $1,000  $ 4.26 $ 9.05 $ 3.56 $ 2.96 Ending value (after expenses) $1,009.10 $1,004.70 $1,009.70 $1,010.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2010 Class A Class B Class D Class I Expenses paid per $1,000  $ 4.28 $ 9.10 $ 3.58 $ 2.97 Ending value (after expenses) $1,020.69 $1,015.91 $1,021.39 $1,021.99  Expenses are equal to the funds annualized expense ratio of .85% for Class A, 1.81% for Class B, .71% for Class D and .59% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS March 31, 2010 Long-Term Municipal Coupon Maturity Principal Investments98.5% Rate (%) Date Amount ($) Value ($) Alabama1.0% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/13 1,050,000 1,161,688 Birmingham Water Works Board, Water Revenue 5.00 1/1/13 2,665,000 2,895,736 Mobile Industrial Development Board, PCR (Alabama Power Company Barry Plant Project) 4.75 3/19/12 2,000,000 2,096,560 Alaska.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 3,000,000 3,340,650 Arizona1.6% Regional Public Transportation Authority, Transportation Excise Tax Revenue (Maricopa County Public Transportation Fund) 5.00 7/1/13 4,590,000 5,099,169 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 4,255,614 California6.4% California, GO (Various Purpose) 5.00 2/1/13 2,500,000 2,705,600 California Department of Water Resources, Power Supply Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 5/1/12 4,175,000 4,529,708 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.00 2/1/11 1,500,000 1,527,045 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/13 4,225,000 4,566,633 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 4,000,000 4,367,240 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 11,010,000 11,825,731 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/14 5,000,000 5,696,800 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,276,060 Colorado1.4% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 784,442 Denver City and County, Airport System Revenue 5.00 11/15/11 3,000,000 3,186,720 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/11 2,000,000 2,124,480 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 4.00 9/1/10 1,000,000 1,007,320 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 1,120,000 a 1,226,613 Connecticut.2% Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/10 1,390,000 1,418,439 Delaware.2% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 1,000,000 1,015,420 District of Columbia1.0% District of Columbia, Income Tax Secured Revenue 5.00 12/1/13 5,000,000 5,644,500 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida9.7% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/11 2,000,000 2,081,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/14 5,500,000 b 5,844,905 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/12 750,000 788,047 Clearwater, Water and Sewer Revenue 5.00 12/1/13 1,400,000 1,552,138 Florida Department of Transportation, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 3,645,000 3,954,060 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/10 2,000,000 2,023,420 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 3,430,000 3,700,764 Florida State Board of Education, Lottery Revenue 5.00 7/1/13 2,555,000 2,834,568 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 2,500,000 2,805,125 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 5,375,000 6,031,019 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/14 3,175,000 3,466,655 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.00 11/15/13 1,000,000 1,097,430 Hillsborough County Industrial Development Authority, PCR (Tampa Electric Company Project) 5.10 10/1/13 1,855,000 1,973,961 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,082,100 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,162,639 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/11 2,000,000 2,067,880 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/12 1,200,000 1,311,048 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/12 3,870,000 4,172,518 Saint Petersburg, Public Utility Revenue 5.00 10/1/12 2,320,000 2,533,486 Saint Petersburg, Public Utility Revenue 5.00 10/1/13 2,435,000 2,718,799 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,519,805 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,655,670 Georgia2.0% Fulton County Development Authority, Revenue (Georgia Tech Foundation Funding Student Athletic Complex II Project) 5.75 11/1/13 1,095,000 1,178,767 Georgia, GO 5.00 11/1/13 5,000,000 5,660,850 Georgia Municipal Association Inc., COP (Riverdale Public Purpose Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 5/1/12 1,930,000 2,029,144 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Gwinnett County Development Authority, COP (Gwinnett County Public Schools Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 1/1/14 2,100,000 a 2,380,728 Private Colleges and Universities Authority, Student Housing Revenue (Mercer Housing Corporation Project) 6.00 6/1/11 565,000 574,402 Hawaii1.0% Hawaii, Airports System Revenue 5.00 7/1/14 5,575,000 b 6,025,794 Idaho.3% University of Idaho Regents, General Revenue (Insured; Assured Guaranty Municipal Corp.) 4.38 4/1/11 1,600,000 1,652,384 Illinois2.3% Chicago, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 1/1/14 2,700,000 a 3,049,083 Cook County, GO Capital Equipment Bonds 5.00 11/15/13 2,000,000 2,229,380 Illinois, GO 5.00 1/1/14 7,300,000 7,976,491 Indiana3.4% Indiana Finance Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/13 2,045,000 2,230,727 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 3.63 8/1/11 4,000,000 4,133,800 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 11/1/10 2,200,000 2,258,938 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 7/1/11 1,850,000 1,940,483 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana (continued) Indiana Transportation Finance Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 6/1/13 1,000,000 a 1,117,550 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/14 2,230,000 2,391,229 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,328,500 Seymour, EDR (Union Camp Corporation Project) 6.25 7/1/12 2,420,000 2,582,842 Kansas.6% Wichita, Hospital Facilities Revenue (Via Christi Health System, Inc.) 4.00 11/15/12 1,000,000 1,058,460 Wyandotte County/Kansas City Unified Government Board of Public Utilities, Utility System Revenue 5.00 9/1/14 2,060,000 2,298,981 Louisiana.2% Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 4.50 3/1/11 1,145,000 1,178,297 Maryland1.5% Baltimore County, GO (Consolidated Public Improvement) 5.00 8/1/13 1,000,000 1,124,520 Maryland, GO (State and Local Facilities Loan) (Prerefunded) 5.00 8/1/13 4,130,000 a 4,641,955 Northeast Maryland Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/12 3,000,000 3,200,760 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts1.1% Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/13 2,100,000 2,367,036 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Prerefunded) 5.25 7/1/12 2,250,000 a 2,468,272 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/14 1,300,000 1,463,462 Michigan3.2% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,401,844 Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/12 3,000,000 3,186,030 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/15/12 4,285,000 4,607,960 Michigan Hospital Finance Authority, HR (Oakwood Obligated Group) 5.00 11/1/10 1,500,000 1,525,245 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,815,600 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 3,000,000 3,071,640 Minnesota.8% Saint Paul Independent School Distict Number 625, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 5.00 2/1/14 1,415,000 1,596,092 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Southern Minnesota Municipal Power Agency, Power Supply System Revenue 5.00 1/1/12 3,040,000 3,237,205 Nevada.9% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/14 1,000,000 1,114,710 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/14 2,650,000 3,003,563 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/14 1,005,000 1,092,194 New Jersey3.6% New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/14 1,660,000 1,826,515 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 5,000,000 5,597,800 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 5.50 6/15/13 4,000,000 a 4,537,880 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.25 6/1/11 1,000,000 1,013,040 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 7,250,000 a 8,027,418 New Mexico3.3% Albuquerque, Subordinate Lien Airport Revenue 5.00 7/1/12 3,000,000 3,208,260 Farmington, PCR (Southern California Edison Company Four Corners Project) (Insured; FGIC) 3.55 4/1/10 1,800,000 1,800,000 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Mexico (continued) New Mexico, Severance Tax Bonds 4.00 7/1/14 10,080,000 11,059,070 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,312,030 New York6.0% Erie County Industrial Development Agency, School Facility Revenue (City School District of the City of Buffalo Project) 5.00 5/1/14 1,750,000 1,956,080 Hempstead Town Industrial Development Agency, RRR (American Ref-Fuel Company of Hempstead Project) 5.00 6/1/10 1,000,000 1,001,700 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/14 2,120,000 2,392,420 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 2,880,000 3,195,418 New York City Housing Development Corporation, MFHR 4.25 5/1/10 315,000 315,561 New York City Housing Development Corporation, MFHR 3.95 11/1/10 3,195,000 3,199,665 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/13 4,105,000 4,624,734 New York City Transitional Finance Authority, Revenue (New York City Recovery Bonds) 5.00 11/1/14 3,000,000 3,427,020 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.50 5/15/10 1,800,000 1,811,394 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/12 2,000,000 2,157,180 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Housing Finance Agency, Affordable Housing Revenue 4.05 11/1/10 445,000 449,210 New York State Housing Finance Agency, Affordable Housing Revenue (Collateralized; SONYMA) 4.25 5/1/11 2,525,000 2,544,240 New York State Housing Finance Agency, MFHR (Highland Avenue Senior Apartments) (Collateralized; SONYMA) 4.40 2/15/11 2,000,000 2,013,700 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/14 3,535,000 3,982,814 Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 9/1/10 2,000,000 2,029,060 North Carolina1.2% Charlotte, GO 5.00 6/1/13 1,000,000 1,118,040 Mecklenburg County Public Facilities Corporation, Limited Obligation Bonds 5.00 3/1/14 3,000,000 3,389,250 North Carolina Infrastructure Finance Corporation, COP (State of North Carolina Capital Improvements) 5.00 2/1/11 2,530,000 2,625,887 Ohio1.9% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 4,000,000 4,086,240 Columbus City School District, School Facilities Construction and Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) (Prerefunded) 5.00 6/1/13 4,000,000 a 4,460,920 Ohio State University, General Receipts Bonds 5.00 6/1/13 1,150,000 1,283,158 Ohio State University, General Receipts Bonds 5.00 12/1/14 1,265,000 1,450,272 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Oklahoma1.1% Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/14 6,000,000 6,716,520 Oregon2.1% Multnomah County, GO 5.00 10/1/14 5,490,000 6,307,626 Oregon Department of Administrative Services, COP 5.00 11/1/13 5,565,000 6,201,970 Pennsylvania6.1% Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,106,400 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/11 1,000,000 1,040,070 Indiana County Industrial Development Authority, PCR (Pennsylvania Electric Company Project) (Insured; National Public Finance Guarantee Corp.) 5.35 11/1/10 5,350,000 5,484,766 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/14 1,200,000 1,372,968 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (The University of Pennsylvania) 5.00 8/15/13 3,000,000 3,320,370 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/13 4,225,000 4,689,243 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/13 2,620,000 2,974,800 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/14 5,600,000 6,158,432 Philadelphia, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/11 2,860,000 2,985,697 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Philadelphia Hospitals and Higher Education Facilities Authority, HR (Presbyterian Medical Center of Philadelphia) 6.50 12/1/11 735,000 781,996 Philadelphia School District, GO 5.00 9/1/14 4,230,000 b 4,688,743 Rhode Island.4% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) 5.00 5/15/11 2,000,000 2,074,520 South Carolina3.5% Charleston, Waterworks and Sewer System Capital Improvement Revenue 5.13 1/1/15 1,680,000 1,929,446 Orangeburg Joint Governmental Action Authority, Capital Projects Sales and Use Tax Revenue (Orangeburg County, South Carolina Project) (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/12 2,000,000 2,086,320 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 1,000,000 1,119,560 South Carolina State Ports Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/13 3,700,000 3,723,347 South Carolina Transportation Infrastructure Bank, Revenue 5.00 10/1/13 10,000,000 11,067,100 Spartanburg, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 6/1/11 500,000 519,850 Tennessee1.2% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 5,000,000 5,715,400 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee (continued) Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) 5.00 6/1/12 1,000,000 1,065,650 Texas12.3% Alief Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,725,000 1,913,629 Allen Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/12 1,700,000 1,832,498 Austin, Electric Utility System Revenue (Insured; AMBAC) 5.50 11/15/12 3,100,000 3,421,067 Clear Creek Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,500,000 1,721,775 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.25 2/15/15 1,500,000 1,736,160 Fort Worth Independent School District, Unlimited Tax School Building Bonds 5.00 2/15/13 1,000,000 1,103,460 Houston Independent School District, Limited Tax Schoolhouse Bonds 5.00 2/15/15 4,000,000 4,569,320 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,625,000 b 1,861,990 Lower Colorado River Authority, Revenue 5.00 5/15/12 1,000,000 1,080,190 Lower Colorado River Authority, Revenue 5.00 5/15/14 1,000,000 1,122,800 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Lubbock, Tax and Waterworks System Surplus Revenue (Certificates of Obligation) 5.00 2/15/14 3,630,000 4,082,080 Mabank Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 8/15/12 2,650,000 a 2,901,856 Matagorda County Navigation District Number One, PCR (AEP Texas Central Company Project) 5.13 6/1/11 2,000,000 2,073,320 North East Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 8/1/14 2,315,000 2,675,746 Northside Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/14 2,685,000 3,046,750 Pflugerville Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 5.25 8/15/13 1,465,000 1,657,633 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 3,000,000 3,305,430 San Antonio, Electric and Gas Systems Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 2/1/14 3,000,000 3,429,720 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/14 4,835,000 5,495,219 Texas Public Finance Authority, GO 5.00 10/1/13 4,000,000 4,508,440 Texas Public Finance Authority, Revenue (Building and Procurement Commission Projects) (Insured; AMBAC) 5.00 2/1/14 2,500,000 2,806,150 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Texas Public Finance Authority, Revenue (State Preservation Board Projects) (Insured; AMBAC) 5.00 2/1/13 4,190,000 4,615,369 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/13 1,460,000 1,612,088 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/14 1,000,000 1,124,490 Texas Tech University System Board of Regents, Financing System Improvement Revenue (Insured; AMBAC) 5.00 2/15/12 1,785,000 1,917,251 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/12 2,850,000 3,081,106 Titus County Fresh Water Supply District Number One, PCR (Southwestern Electric Power Company Project) 4.50 7/1/11 1,500,000 1,547,535 University of Houston Board of Regents, Consolidated System Revenue 5.00 2/15/13 2,285,000 2,521,406 Utah.6% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,688,520 Utah County, EIR (USX Corporation Project) 5.05 11/1/11 2,000,000 2,078,200 Virginia6.0% Arlington County Industrial Development Authority, RRR (Alexandria/Arlington Waste-to-Energy Facility) (Ogden Martin System of Alexandria/Arlington, Inc. Project) (Insured; Assured Guaranty Municipal Corp.) 5.38 1/1/12 2,280,000 2,286,726 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Loudoun County, GO 5.00 7/1/14 1,500,000 1,718,340 Louisa Industrial Development Authority, Solid Waste and Sewage Disposal Revenue (Virginia Electric and Power Company Project) 4.25 4/1/11 3,000,000 3,000,000 Riverside Regional Jail Authority, Jail Facility Senior RAN 4.25 7/1/10 2,500,000 2,512,150 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/14 1,975,000 a 2,236,510 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 1/1/14 4,500,000 4,639,950 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 7/1/14 1,500,000 1,537,485 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/13 3,250,000 3,643,348 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,282,640 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,282,640 Virginia Public School Authority, School Financing Bonds 5.25 8/1/13 3,935,000 4,443,245 Virginia Public School Authority, School Financing Bonds 5.00 8/1/14 3,865,000 4,411,202 Washington3.3% Clark County Public Utility District Number 1, Electric System Revenue 5.00 1/1/13 2,790,000 3,044,922 Energy Northwest, Electric Revenue (Project Number 3) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/12 1,000,000 1,101,150 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/13 2,400,000 2,651,640 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/14 1,700,000 1,902,436 Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 5.25 12/1/11 3,000,000 3,049,440 Ocean Shores Local Improvement District Number 2007-01, BAN 5.00 8/1/11 2,000,000 2,027,900 Washington, Motor Vehicle Fuel Tax GO 5.00 1/1/13 5,150,000 5,681,429 Wisconsin2.6% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 5,670,000 a 6,265,066 Wisconsin, GO 5.00 5/1/13 2,405,000 2,666,808 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/14 3,250,000 3,662,230 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.00 4/15/14 1,390,000 1,488,760 Wisconsin Health and Educational Facilities Authority, Revenue (Froedtert and Community Health, Inc. Obligated Group) 5.00 4/1/10 1,000,000 1,000,000 U.S. Related3.9% Puerto Rico Commonwealth Public Improvement GO 5.25 7/1/14 2,300,000 2,436,091 Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.00 7/1/11 1,275,000 1,325,592 The Fund 25 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/12 1,000,000 1,047,940 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 7/1/12 5,000,000 5,293,850 Puerto Rico Housing Finance Authority, Housing Revenue (Vivienda Modernization 1, LLC Projects) 4.75 10/1/11 2,885,000 2,887,972 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/13 1,760,000 1,860,813 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,277,150 Puerto Rico Municipal Finance Agency, GO (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/12 1,500,000 1,627,845 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien) 5.00 10/1/13 1,000,000 1,067,800 Total Long-Term Municipal Investments (cost $568,211,071) Short-Term Municipal Investments3.2% Massachusetts1.2% Massachusetts, GO Notes, BAN 2.50 6/24/10 5,450,000 5,477,850 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Bank of America) 0.27 4/1/10 2,000,000 c 2,000,000 26 Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania.9% Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Childrens Hospital of Philadelphia Project) (Liquidity Facility; Wachovia Bank) 0.28 4/1/10 5,350,000 c 5,350,000 Utah.9% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.28 4/1/10 5,000,000 c 5,000,000 Washington.2% Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 0.35 4/1/10 1,000,000 c 1,000,000 Total Short-Term Municipal Investments (cost $18,828,776) Total Investments (cost $587,039,847) 101.7% Liabilities, Less Cash and Receivables (1.7%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Variable rate demand noterate shown is the interest rate in effect at March 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 27 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 28 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 27.5 AA Aa AA 39.3 A A A 20.1 BBB Baa BBB 8.6 B B B .2 F1 MIG1/P1 SP1/A1 2.8 Not Rated d Not Rated d Not Rated d 1.5  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 29 STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 587,039,847 597,071,011 Interest receivable 7,274,699 Receivable for shares of Beneficial Interest subscribed 3,145,751 Prepaid expenses 59,137 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 330,804 Cash overdraft due to Custodian 382,445 Payable for investment securities purchased 18,550,427 Payable for shares of Beneficial Interest redeemed 1,256,100 Accrued expenses 74,835 Net Assets ($) Composition of Net Assets ($): Paid-in capital 583,673,403 Accumulated net realized gain (loss) on investments (6,748,580) Accumulated net unrealized appreciation (depreciation) on investments 10,031,164 Net Assets ($) Net Asset Value Per Share Class A Class B Class D Class I Net Assets ($) 33,245,747 420,575 526,370,150 26,919,515 Shares Outstanding 2,539,905 32,136 40,219,407 2,056,194 Net Asset Value Per Share ($) See notes to financial statements. 30 STATEMENT OF OPERATIONS Year Ended March 31, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 2,118,502 Distribution feesNote 3(b) 406,962 Shareholder servicing costsNote 3(c) 200,779 Professional fees 97,176 Registration fees 92,805 Custodian feesNote 3(c) 62,018 Prospectus and shareholders reports 21,107 Trustees fees and expensesNote 3(d) 18,942 Loan commitment feesNote 2 7,810 Miscellaneous 43,410 Total Expenses Lessreduction expenses due to undertakingNote 3(a) (349) Lessreduction in fees due to earnings creditsNote 1(b) (335) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 1(b) ($): Net realized gain (loss) on investments 248,811 Net unrealized appreciation (depreciation) on investments 8,334,983 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 31 STATEMENT OF CHANGES IN NET ASSETS Year Ended March 31, 2010 a 2009 b Operations ($): Investment incomenet 9,144,299 5,278,272 Net realized gain (loss) on investments 248,811 12,967 Net unrealized appreciation (depreciation) on investments 8,334,983 789,671 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (177,513)  Class B Shares (8,555) (12,225) Class D Shares (8,637,638) (5,212,329) Class I Shares (221,564) (222) Net realized gain on investments: Class B Shares  (208) Class D Shares  (67,483) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 35,522,206  Class B Shares 355,646 299,655 Class D Shares 466,720,315 114,885,047 Class I Shares 34,411,852 110,000 Dividends reinvested: Class A Shares 122,116  Class B Shares 7,110 7,959 Class D Shares 7,557,125 4,484,239 Class I Shares 722  Cost of shares redeemed: Class A Shares (2,364,916)  Class B Shares (623,213) (78,672) Class D Shares (174,188,594) (39,437,100) Class I Shares (7,734,486)  Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 218,487,281 137,427,710 End of Period 32 Year Ended March 31, 2010 a 2009 b Capital Share Transactions: Class A Shares sold 2,710,695  Shares issued for dividends reinvested 9,309  Shares redeemed (180,099)  Net Increase (Decrease) in Shares Outstanding  Class B c Shares sold 27,571 23,715 Shares issued for dividends reinvested 548 627 Shares redeemed (47,858) (6,217) Net Increase (Decrease) in Shares Outstanding Class D c Shares sold 35,936,013 9,050,849 Shares issued for dividends reinvested 580,268 353,467 Shares redeemed (13,366,762) (3,111,614) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 2,634,469 8,647 Shares issued for dividends reinvested 55  Shares redeemed (586,977)  Net Increase (Decrease) in Shares Outstanding a From August 3, 2009 (commencement of initial offering) to March 31, 2010 for Class A shares. b From December 15, 2008 (commencement of initial offering) to March 31, 2009 for Class I shares. c During the period ended March 31, 2010, 26,267 Class B shares representing $342,251 were automatically converted to 26,267 Class D shares and during the period ended March 31, 2009, 3,271 Class B shares representing $41,472 were automatically converted to 3,273 Class D shares. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended Class A Shares March 31, 2010 a Per Share Data ($): Net asset value, beginning of period 12.94 Investment Operations: Investment incomenet b .14 Net realized and unrealized gain (loss) on investments .17 Total from Investment Operations .31 Distributions: Dividends from investment incomenet (.16) Net asset value, end of period 13.09 Total Return (%) c,d 2.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e .86 Ratio of net expenses to average net assets e .85 Ratio of net investment income to average net assets e 1.81 Portfolio Turnover Rate 10.06 Net Assets, end of period ($ x 1,000) 33,246 a From August 3, 2009 (commencement of initial offering) to March 31, 2010. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 34 Year Ended March 31, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 12.75 12.71 12.63 12.57 12.65 Investment Operations: Investment incomenet a .17 .31 .27 .25 .19 Net realized and unrealized gain (loss) on investments .33 .05 .09 .05 (.08) Total from Investment Operations .50 .36 .36 .30 .11 Distributions: Dividends from investment incomenet (.16) (.31) (.28) (.24) (.19) Dividends from net realized gain on investments  (.01)    Total Distributions (.16) (.32) (.28) (.24) (.19) Net asset value, end of period 13.09 12.75 12.71 12.63 12.57 Total Return (%) b 3.95 2.85 2.87 2.39 .88 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.77 1.76 1.79 1.72 1.70 Ratio of net expenses to average net assets 1.77 c 1.76 c 1.78 1.72 1.70 Ratio of net investment income to average net assets 1.30 2.49 2.23 1.94 1.50 Portfolio Turnover Rate 10.06 36.97 62.90 48.46 45.00 Net Assets, end of period ($ x 1,000) 421 662 429 839 1,021 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS (continued) Year Ended March 31, Class D Shares 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 12.75 12.71 12.63 12.57 12.66 Investment Operations: Investment incomenet b .28 .43 .41 .36 .31 Net realized and unrealized gain (loss) on investments .35 .05 .08 .06 (.09) Total from Investment Operations .63 .48 .49 .42 .22 Distributions: Dividends from investment incomenet (.29) (.43) (.41) (.36) (.31) Dividends from net realized gain on investments  (.01)    Total Distributions (.29) (.44) (.41) (.36) (.31) Net asset value, end of period 13.09 12.75 12.71 12.63 12.57 Total Return (%) 4.98 3.85 3.90 3.37 1.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 .77 .77 .76 .76 Ratio of net expenses to average net assets .72 c .77 c .77 c .76 .76 Ratio of net investment income to average net assets 2.17 3.45 3.23 2.89 2.44 Portfolio Turnover Rate 10.06 36.97 62.90 48.86 45.00 Net Assets, end of period ($ x 1,000) 526,370 217,715 136,999 146,509 192,828 a On January 26, 2006, the funds Board of Trustees approved, effective as of the close of business on March 24, 2006 reclassifying all of the funds Class A and Class P shares as Class D shares of the fund. b Based on average shares outstanding at each month end. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 36 Year Ended March 31, Class I Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 12.76 12.54 Investment Operations: Investment incomenet b .28 .08 Net realized and unrealized gain (loss) on investments .36 .27 Total from Investment Operations .64 .35 Distributions: Dividends from investment incomenet (.31) (.13) Net asset value, end of period 13.09 12.76 Total Return (%) 5.03 2.83 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .59 .82 e Ratio of net expenses to average net assets .59 d .65 e Ratio of net investment income to average net assets 2.07 3.51 e Portfolio Turnover Rate 10.06 36.97 Net Assets, end of period ($ x 1,000) 26,920 110 a From December 15, 2008 (commencement of initial offering) to March 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Expense waivers and/or reimbursements amounted to less than .01%. e Annualized. See notes to financial statements. The Fund 37 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Short-Intermediate Municipal Bond Fund (the fund) is the sole series of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class D and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class D shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class D shares are sold at net asset value per share directly by Dreyfus and through certain banks and fund supermarkets, and as a part of certain wrap-fee programs. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 38 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly trans- The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) action between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  597,071,011  40 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended March 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At March 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $156,753, accumulated capital losses $6,873,446 and unrealized appreciation $10,156,030. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2010. If not applied, $5,134,310 of the carryover expires in fiscal 2011, $44,004 expires in fiscal 2012, $278,375 expires in fiscal 2014, $958,575 expires in fiscal 2015 and $458,182 expires in fiscal 2016. 42 The tax character of distributions paid to shareholders during the fiscal periods ended March 31, 2010 and March 31, 2009 were as follows: tax exempt income $9,019,104 and $5,206,309 and ordinary income $26,166 and $86,158, respectively. During the period ended March 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $99,029, increased accumulated net realized gain (loss) on investments by $67,294 and increased paid-in capital by $31,735. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on March 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses allocated to Class D, exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) expenses, exceed 1 1 / 2 % of the value of the average daily net assets of Class D, the fund may deduct from payments to be made to the Manager, or the Manager will bear such excess expense. During the period ended March 31, 2010, there was no expense reimbursement for Class D shares pursuant to the Agreement. The Manager had undertaken from April 1, 2009 through March 31, 2010 to reduce the expenses paid by Class I shares, to the extent that Class I shares aggregate annual expenses, exclusive of certain expenses as described above, do not exceed an annual rate of .65% of the value of the average daily net assets of Class I shares. The reduction in expenses for Class I shares, pursuant to the undertaking, amounted to $83 during the period ended March 31, 2010. The Manager had undertaken from August 3, 2009 through March 31, 2010 to reduce the expenses paid by Class A shares, to the extent that Class A shares aggregate annual expenses,exclusive of shareholder services plan fees, taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses do not exceed an annual rate of .65% of the value of the average daily net assets of Class A shares.The reduction in expenses for Class A shares, pursuant to the undertaking, amounted to $266 during the period August 3, 2009 through March 31, 2010. During the period ended March 31, 2010, the Distributor retained $14,976 from commissions earned on sales of the funds Class A shares, and $159 from CDSCs on redemptions of the funds Class B shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class D shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B shares and .10% of the value of the average daily net assets of Class D shares. During the period ended March 31, 2010, Class B and Class D shares were charged $4,976 and $401,986, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class B shares pay the Distributor at an annual rate of .25% of their average daily net assets for the provision of certain services.The services provided may include 44 personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2010, Class A and Class B shares were charged $25,311 and $1,658, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended March 31, 2010, the fund was charged $59,960 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended March 31, 2010, the fund was charged $6,503 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits which amounted to $335. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended March 31, 2010, the fund was charged $62,018 pursuant to the custody agreement. During the period ended March 31, 2010, the fund was charged $5,340 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $249,524, Rule 12b-1 distribution plan fees $45,087, shareholder ser- The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) vices plan fees $6,677, custodian fees $14,418, chief compliance officer fees $2,742 and transfer agency per account fees $12,356. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2010, amounted to $407,887,317 and $38,296,845, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. At March 31, 2010, the cost of investments for federal income tax purposes was $586,914,981; accordingly, accumulated net unrealized appreciation on investments was $10,156,030, consisting of $11,104,362 gross unrealized appreciation and $948,332 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 46 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Short-Intermediate Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Short-Intermediate Municipal Bond Fund (formerly, Dreyfus Premier Short-Intermediate Municipal Bond Fund) (the sole series comprising Dreyfus Premier Short-Intermediate Municipal Bond Fund), as of March 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Short-Intermediate Municipal Bond Fund at March 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York May 21, 2010 The Fund 47 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during the fiscal year ended March 31, 2010 as exempt-interest dividends (not generally subject to regular federal income tax), except $26,166 that is being designated as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2010 calendar year on Form 1099-DIV and their portion of the funds exempt-interest dividends paid for the 2010 calendar year on Form 1099-INT, both of which will be mailed in early 2011. PROXY RESULTS (Unaudited) Dreyfus Short-Intermediate Municipal Bond Fund held a special meeting of shareholders on October 9, 2009.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Clifford L. Alexander, Jr. 18,695,041 326,742 Joseph S. DiMartino 18,695,753 326,030 Nathan Leventhal 18,716,457 305,326 Benaree Pratt Wiley 18,633,525 388,258 48 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 167 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 51 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since September 2007. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since June 1989. 52 ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 190 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 190 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since October 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 186 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. The Fund 53 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements, or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $32,444 in 2009 and $32,444 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $5,276 in 2009 and $5,382 in 2010. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investmente Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Board or other regulatory or standard-setting bodies. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice and tax planning ("Tax Services") were $3,373 in 2009 and $3,417 in 2010. These services consisted of (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments, (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $50 in 2009 and $0 in 2010. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $17,417,147 in 2009 and $26,201,339 in 2010. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates which were not pre-approved (not requiring pre-approval) is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 By: /s/ James Windels James Windels Treasurer Date: May 24, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
